Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the automobile”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 contains two periods one at the end of the claim, and one at the end of the second detection module clause. Applicant should remove the extraneous period.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wekwert et al. (US 20200067333) see provisional 62/720,438.
	With respect to claim  1 Wekwert teaches a charging device, comprising: 
an energy storage module (battery pack see for example 100) configured to store and provide (charge/discharge) electrical energy; an output interface (335/340) configured to be electrically coupled to a load (vehicle), wherein the energy storage module is configured to output electrical energy to the load through a discharge circuit (300 see circuit formed with battery pack and control module to discharge power to output), to provide emergency starting current for starting (jump start) the automobile; wherein the output interface is electrically coupled (for example Fig. 6) in the discharge circuit; a switch module (430) electrically coupled in the discharge circuit; and a control module (435/400) configured to detect (see 420) a current of the discharge circuit, and turn off the switch module when the current of the discharge circuit is greater than a preset current (paragraph 0038), to switch off (paragraph 0039) an electrical connection between the energy storage module and the output interface.  
	With respect to claim 2 Wekwert teaches the switch module is electrically coupled between (see Fig. 6) a positive connection terminal of the energy storage module (terminals not shown in Fig. 6 see Fig. 7) and a positive interface of the output interface.  
With respect to claim 3-4 Wekwert teaches comprising a current sampling element (515 resistor) electrically coupled in series in the discharge circuit (Fig. 7), wherein the current sampling element comprises a first connection terminal coupled to a negative connection terminal (left side of 515) of the energy storage module and a second connection terminal (right side of 515) coupled to a negative interface of the output interface; wherein the control module is coupled (paragraph 0038) to the second connection terminal of the current sampling element, and the control module is configured to detect a voltage of the second connection terminal, and determine the current of the discharge circuit based on the voltage of the second connection terminal and a resistance value of the current sampling element.  
With respect to claim 5 Wekwert teaches a first detection module electrically coupled to the output interface and the control module respectively, wherein the first detection module (sensors see paragraph 0032) is configured to detect the voltage of the load through the output interface when the load is coupled to the output interface, and send the detected voltage of the load to the control module; the control module is configured to receive the voltage of the load detected by the first detection module, and determine whether a voltage drop of the load within a first preset duration (before timeout occurs) is greater than a preset voltage drop (level indicating start attempt); 13the control module is further configured to turn on the switch module (paragraph 0042) when the voltage drop of the load within the first preset duration is greater than the preset voltage drop.
With respect to claim  8 Wekwert teaches a first detection module electrically coupled to the output interface (connection with clamps to vehicle) and the control module respectively, wherein the first detection module (sensors see paragraph 0032) is configured to detect the voltage of the load through the output interface when the load is coupled to the output interface, and send the detected voltage (step 645) of the load to the control module; and a second detection (see controller monitoring charge paragraph 0040-41) of the battery pack) module electrically coupled to the energy storage module and the control module respectively, wherein the second detection module is configured to detect the voltage (fully charged or charged above minimum) of the energy storage module, and send the detected voltage of the energy storage module to the control module (see detecting vehicle staring by controller) the control module is configured to receive the voltage of the load and the voltage of the energy storage module, and determine whether the voltage of the energy storage module is greater (greater than voltage of vehicle during voltage drop associated with vehicle starting) than the voltage of the load (see paragraph 0036 12v battery and 18V pack), as well as determine whether a voltage drop (vehicle starting drop) of the load within a first preset duration (shorter than timeout) is greater than a preset voltage drop (level sufficient to indicate to the controller the vehicle is trying to start); the control module is further configured to output the control signal (signal to connect see step 640) when the voltage of the energy storage module is greater than the voltage of the load and the voltage drop of the load within the first preset duration (before time out) is greater than the preset voltage drop (sufficient to indicate attempt to start).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wekwert.
With respect to claim  10 Wekwert teaches the use of prompt module (see indicators 405) coupled to the control module; wherein the control module is further configured to control the prompt module to issue prompt information.  Wekwert  however does not teach the information comprises the voltage of the energy storage module is not greater than the voltage of the load. Indicating the voltage level of the battery is well known of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Wekwert to include the prompt module to indicate to the user whether the jump start is ready.

Allowable Subject Matter
Claims 9 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Wekwert teaches the switch module however does not teach the further limitation to claims 5 or 8 to include the control module is configured to turn off the switch module to switch off the electrical connection between the energy storage module and the output interface when the duration during which the switch module is in the on state is greater than the second preset duration. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836